State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 2, 2017                   522976
________________________________

In the Matter of RALIK BAILEY,
                    Petitioner,
      v

ANTHONY J. ANNUCCI, as Acting               MEMORANDUM AND JUDGMENT
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Garry, J.P., Egan Jr., Rose, Clark and Aarons, JJ.

                             __________


     Ralik Bailey, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating
certain prison disciplinary rules. The Attorney General has
advised this Court that the subject determination has been
administratively reversed, all references to the matter have been
expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to petitioner's inmate
account. In view of this, and given that petitioner has received
all of the relief to which he is entitled, the petition is
dismissed as moot (see Matter of Flood v Prack, 141 AD3d 1070,
                              -2-                  522976

1070-1071 [2016]). We note that any good time lost by petitioner
as a result of the disciplinary determination must also be
restored (see Matter of Zoccoli v Annucci, 140 AD3d 1512, 1513
[2016]). Finally, because the record demonstrates that
petitioner was assessed a $15 reduced filing fee, he is entitled
to a refund of that amount (see Matter of Rodriguez v Prack, 142
AD3d 1235 [2016]).

     Garry, J.P., Egan Jr., Rose, Clark and Aarons, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court